In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                 No. 02-20-00286-CV

BENBROOK ECONOMIC                           §    On Appeal from the 67th District Court
DEVELOPMENT CORPORATION,
Appellant
                                            §    of Tarrant County (067-317774-20)

V.
                                            §    April 7, 2022

THE NATIONAL BANK OF TEXAS,
Appellee                                    §    Opinion by Justice Kerr


                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the trial court’s judgment is

reversed and the case is remanded to the trial court for further proceedings.

       It is further ordered that Appellee The National Bank of Texas must pay all

costs of this appeal.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Elizabeth Kerr__________________
   Justice Elizabeth Kerr